      Case 2:17-cr-00661-DMG Document 1029 Filed 04/21/21 Page 1 of 1 Page ID #:19546

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                    CRIMINAL MINUTES - GENERAL
                                                                                                        Page 1 of 1
Case No.      CR 17-661(A)-DMG                                                             Date       April 21, 2021

Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE
Interpreter     N/A
               Kane Tien                           Not Reported                                   Not Present
              Deputy Clerk                         Court Reporter                         Assistant U.S. Attorney

U.S.A. v. Defendant(s):                  Present    Cust.   Bond    Attorneys for Defendant(s):      Present    Appt.   Ret.
1) Julian Omidi                           Not                      1) Michael S. Schachter           Not                 

    Proceedings: (IN CHAMBERS) ORDER


            The Court is in receipt of Defendant Julian Omidi’s motion to dismiss the case. [Doc. # 1026].
    The motion is DENIED without prejudice to refiling after compliance with the Court’s meet and confer
    requirement. [Doc. # 146.] Defendant Omidi’s ex parte application to file an oversized brief and certain
    documents in support of his motion under seal [Doc. # 1025] is DENIED as moot. The Government’s
    ex parte application for an extension to oppose Omidi’s motion [Doc. # 1028] is also DENIED as moot.

    IT IS SO ORDERED.




    CR-11                             CRIMINAL MINUTES - GENERAL                            Initials of Deputy Clerk KT
